Case 5:18-cv-00523 Document 36 Filed 07/24/19 Page 1 of 14 PagelD #: 194

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF WEST VIRGINIA

BECKLEY DIVISION
ORMAND R. BROOKS,
Plaintiff,
v. Civil Action No.: 5:18-cv-00523
Honorable Irene C. Berger
ARCH COAL, INC.,
Defendant.

JOINT MOTION FOR APPROVAL OF SETTLEMENT AGREEMENT AND
RELEASE AND DISMISSAL OF LAWSUIT WITH PREJUDICE

Plaintiff Ormand R. Brooks (“Brooks”) and Defendant Arch Coal, Inc. (“Arch Coal”) file
this Joint Motion for Approval of Settlement Agreement and Release and Dismissal of Lawsuit
with Prejudice (“Motion”) and offer the following facts to support the Court’s approval of the
Settlement Agreement under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seg. (“FLSA”):

I. INTRODUCTION AND BACKGROUND

On April 3, 2018, Brooks filed his Complaint against Arch Coal in this matter asserting
violations of the FLSA. Brooks’ claims are premised on allegations that Arch Coal misclassified
him as an exempt employee. On May 2, 2018, Arch Coal, by counsel, filed an Answer to
Brooks’ Complaint asserting numerous defenses to the allegations contained in Brooks’
Complaint.

On March 26, 2019, as a result of arm’s length negotiations between the parties, all of
whom were represented by counsel, Brooks and Arch Coal agreed to settle this lawsuit based
upon the terms set forth in the proposed Settlement Agreement, attached hereto as Exhibit A.

This Settlement Agreement has been submitted for the Court’s review and approval.
Case 5:18-cv-00523 Document 36 Filed 07/24/19 Page 2 of 14 PagelD #: 195

Over the life of this lawsuit, the parties shared in discovery, investigated the supporting
facts, and thoroughly studied the legal principles applicable to the claims and defenses asserted.
Based upon Brooks’ counsel’s investigation, legal evaluation, and assessment of the contested
legal and factual issues involved in this lawsuit, including Brooks’ counsel’s understanding of
the uncertainties of litigation, Brooks’ counsel has concluded that this settlement is fair,
reasonable, adequate, and in the best interests of Brooks.

Without any admission of liability, Arch Coal desires to compromise and settle this
lawsuit and all claims by Brooks for alleged unpaid overtime wages, liquidated or other
damages, attorneys’ fees, costs, and interest, under the FLSA, or any other federal, state, or local
law pertaining to the payment of wages.

As shown through this Motion, the proposed Settlement Agreement is the result of arm’s
length negotiations, conducted by experienced counsel for all parties, after formally and
informally exchanging information and engaging in substantial negotiations. The terms of the
Settlement Agreement are reasonable, appropriate, and fair to all parties involved. Accordingly,
Brooks and Arch Coal ask the Court to approve the Settlement Agreement and enter an order
dismissing this lawsuit with prejudice.

Il. SETTLEMENT TERMS

The terms of the settlement between Brooks and Arch Coal are set forth in the attached
Settlement Agreement. Pursuant to the Settlement Agreement, Brooks shall receive a settlement
payment in the amount of twenty-two thousand five hundred dollars ($22,500.00) inclusive of
lost wage damages, emotional distress damages, and attorney fees and costs. Of the settlement
sum, a total of fifteen thousand five hundred dollars ($15,500.00) is to be issued to Brooks with

seven thousand seven hundred fifty dollars ($7,750.00) allocated to wages, less withholdings,
Case 5:18-cv-00523 Document 36 Filed 07/24/19 Page 3 of 14 PagelD #: 196

and seven thousand seven hundred fifty dollars ($7,750.00) allocated to liquidated damages. The
remaining seven thousand dollars ($7,000.00) is to be issued to Hughes & Goldner, PLLC as
attorney fees and costs as counsel for Brooks.

Ill. APPROVAL OF SETTLEMENT IS APPROPRIATE

The Settlement Agreement represents a fair compromise of a bona fide dispute
concerning the legality of Arch Coal’s compensation practices with respect to Brooks.
Settlements under the FLSA are subject to approval by either the Secretary of Labor under
section 216(c) or the district court under section 216(b). Lynn’s Food Stores, Inc. v. United
States, 679 F.2d 1350, 1352 (11th Cir. 1982). Given the adversarial nature of a lawsuit brought
under section 216(b), “when the parties submit a settlement to the court for approval, the
settlement is more likely to reflect a reasonable compromise of disputed issues than a mere
waiver of statutory rights brought about by an employer’s overreaching.” Td. at 1354.

When determining whether to approve a settlement, courts typically assess the settlement
for reasonableness, often using the rubric suggested in Lynn’s Food Stores. See Lopez v. NTT,
LLC, et al., 748 F. Supp.2d 471 (D. Md. 2010). The Court in Lynn’s Fi ood Stores suggested that a
FLSA settlement should be approved if the settlement “reflect[s] a reasonable compromise over
issues, such as FLSA coverage or computation of back wages, that are actually in dispute.”
Lynn’s Food Stores, 679 F.2d at 1354.

In Harper et al. v. Elk Run Coal Co., Inc. et al., 2012 U.S. Dist. LEXIS 76876 (8.D.
W.Va., June 4, 2012) (memorandum order), the Court reviewed the settlement between the
parties to the extent that the allegations arose under the FLSA. The Court developed a six-point
test to analyze the fairness of the settlement under the FLSA and held:

While the Fourth Circuit has not directly addressed the factors to consider in
determining whether a settlement reached in an FLSA case is fair and reasonable,
Case 5:18-cv-00523 Document 36 Filed 07/24/19 Page 4 of 14 PagelD #: 197

federal courts typically consider the fairness factors utilized in determining court

approval of class action settlements under Federal Rule of Civil Procedure 23(e).

Those class action factors include: (1) the extent of discovery that has taken place,

(2) the stage of the proceedings, (3) the absence of fraud or collusion in the

settlement, (4) the experience of counsel who have represented the plaintiffs, (5)

the opinions of class counsel and class members after receiving notice of the

settlement whether expressed directly or through failure to object, and (6) the

probability of plaintiffs’ success on the merits and the amount of the settlement in
relation to the potential recovery.
Id. at *8-9 (citing Flinn v. FMC Corp., 528 F.2d 11169, 1173 (4th Cir. 1975); Lomascolo v.
Parsons Brinckerhoff, Inc., 2009 U.S. Dist. LEXIS 89129, at *11 (E.D. Va. Sept. 28, 2009)
(applying the Flinn factors to FLSA settlement)) (internal citations omitted).

In addition, according to the Fourth Circuit, the following extremely similar factors are
relevant to the reasonableness of an FLSA settlement: (1) the extent of discovery that has taken
place; (2) the stage of the proceedings, including the complexity, expense, and likely duration of
the litigation; (3) the absence of fraud or collusion in the settlement; (4) the experience of the
plaintiffs counsel; and (5) the probability of the plaintiff's success on the merits and the amount
of settlement compared to the potential recovery. Flinn v. FMC Corp., 528 F.2d 1169 (4th Cir.
1975); see also Bosley v. Dolgencorp, Inc., 2011 U.S. Dist. LEXIS 5939 (N.D. W.Va. Jan. 13,
2011).(setting forth the factors courts typically consider in determining whether a proposed
settlement of FLSA claims is fair and reasonable as: (i) the extent of discovery that has taken
place; (ii) the state of the proceedings, including the complexity, expense, and likely duration of
the litigation; (iii) the absence of fraud or collusion in the settlement; (iv) the experience of
counsel that have represented the plaintiff; and (v) the probability of plaintiff's success on the
merits and the amount of settlement in relation to the potential recovery).

Here, the parties stipulate that the settlement of the parties was fair and reasonable and

should be approved by the Court as all of the relevant factors are met in this case. First, the
Case 5:18-cv-00523 Document 36 Filed 07/24/19 Page 5 of 14 PagelD #: 198

parties stipulate that this matter was fully developed through discovery by way of interrogatories
and requests for production of documents. Second, this matter was settled prior to the pretrial
and final settlement conference. The parties stipulate that both Brooks and Arch Coal were well
versed in the facts of this case and the arguments of the other party as to the strengths of their
case and the relevant defenses at the time of settlement. Additionally, the Court is advised that
this settlement was made in good faith through an arm’s length negotiation based on the parties’
knowledge of the strengths and weaknesses of the claims and defenses, the potential range of
damages, and the expense of litigation.

Third, the parties stipulate that there was no fraud or collusion in the settlement. Fourth,
the parties stipulate that both Brooks and Arch Coal had the benefit of counsel with great
experience in the area of FLSA and state wage and hour law. Both sides have had considerable
experience in prosecuting and/or defending federal and state wage and hour claims previously
and, in this case, were particularly well informed as to the facts and circumstances of the lawsuit.
Fifth, the Court is advised that this matter is not a class action, and accordingly, the fifth factor of
the test set forth in Harper is inapplicable to this proceeding.

Finally, with regard to the probability of Brooks’ success on the merits and the amount of
the settlement in relation to the potential recovery, every aspect of this case has been vigorously
contested, both factually and legally. The parties stipulate that the issue of whether Brooks was
in fact an exempt employee of Arch Coal is contested and incapable of a summary judgment
finding in this case given the disputed facts. If Brooks were found to be an exempt employee, he
would recover no damages. Moreover, even if Brooks were found to be a non-exempt employee
under the FLSA, his potential damages would be limited as to claims arising after October 5,

2016 because of the United States Bankruptcy Court for the Eastern Division of Missouri’s order
Case 5:18-cv-00523 Document 36 Filed 07/24/19 Page 6 of 14 PagelD #: 199

discharging and terminating claims against Arch Coal arising prior to October 5, 2016. In
addition, Brooks’ damages would be limited by the fact that he resigned from his employment in
March 2018. The parties advise that due to the expense of litigating this matter, and in
comparison to the potential range of damages, both Brooks and Arch Coal recognized that it was
in their best interest to enter into settlement as legal fees and costs associated with litigating this
matter through trial would likely exceed the range of damages, if any, awarded/paid.
Accordingly, in an effort to fully resolve this matter, the sum of $22,500.00 was agreed upon by
the parties.

The parties aver that the settlement amount agreed upon adequately compensates Brooks
for the period in which he alleges unpaid wages are due and payable under the FLSA, and, as
such, the amount paid for wages is fair and reasonable given the facts developed through
discovery, the time constraints for Brooks’ potential damages, and the significant factual and
legal disputes that provided risks to both parties in going forward. The parties agreed that,
because there were significant risks to each of them, the certainty of settlement was preferable to
proceeding to trial. The settlement resolved a bona fide dispute where the Settlement Agreement
does not contain any representation or admission of Arch Coal of any violation of law or any
liability to Brooks.

IV. CONCLUSION

For the foregoing reasons, and other reasons apparent from the record, the parties
respectfully request that the Court (1) approve the parties’ settlement, including all of the terms
set forth in the Settlement Agreement, and (2) dismiss this lawsuit and Brooks’ claims with

prejudice.
Case 5:18-cv-00523 Document 36 Filed 07/24/19 Page 7 of 14 PagelD #: 200

STIPULATED AND AGREED TO BY:

/s/ Mark Goldner
Mark Goldner (WVSB # 11286)
HUGHES & GOLDNER, PLLC
One Bridge Place
10 Hale Street, 5" Floor
Charleston, WV 25301
Telephone: (304) 400-4816
Counsel for Plaintiff

14770307v1

/s/ Brian J. Moore
Brian J. Moore (WVSB #8898)
Kelsey Haught Parsons (WVSB #13205)
DINSMORE & SHOHL LLP
P.O. Box 11887
Charleston, WV 25339-1887
Telephone: (304) 357-0900
Counsel for Defendants
Case 5:18-cv-00523 Document 36 Filed 07/24/19 Page 8 of 14 PagelD # 201
EXHIBIT

  

A

CONFIDENTIAL SETTLEMENT AGREEMENT AND
GENERAL RELEASE OF ALL CLAIMS

THIS CONFIDENTIAL SETTLEMENT AGREEMENT AND GENERAL RELEASE
OF ALL CLAIMS (“Agreement”) is made and entered into by and between Ormand R. Brooks
on behalf of himself, his heirs, agents, personal representatives, and assigns (“Brooks”) and Arch
Coal, Inc., inclusive of its heirs, agents, personal representatives, assigns, insurers, shareholders,
present and former employees, directors, officers, successors, parent companies, subsidiary
companies, and affiliated companies (“Arch Coal”) on this the day of

, 2019.

 

WHEREAS, Brooks is represented by counsel, Mark Goldner and the law firm Hughes &
Goldner, PLLC, and has alleged certain claims arising from his employment with ICG Beckley,
LLC (“ICG Beckley”), a subsidiary of Arch Coal, including those claims set forth in the case of
Ormand R. Brooks v. Arch Coal, Inc., Civil Action No. 5:18-cv-00523, currently pending in the
United States District Court for the Southern District of West Virginia, Beckley Division; and

WHEREAS, Brooks and Arch Coal desire to settle fully and finally the aforementioned
claims, including Civil Action No. 5:18-cv-00523, as well as any and all claims arising from
Brooks’ employment with ICG Beckley’s Beckley Complex, including any claims that were not
raised, but could have been raised.

NOW THEREFORE, in consideration of the mutual promises herein provided, it is
agreed to as follows:

1. This settlement arises from a resolution of disputed claims. The parties recognize
that the liability of Arch Coal is contested and disputed. This Agreement shall not be in any way
used as evidence in any pending or future proceeding or investigation and/or construed as an

indication or admission of Arch Coal that it acted improperly with respect to Brooks or any other
Case 5:18-cv-00523 Document 36 Filed 07/24/19 Page 9 of 14 PagelD #: 202

person, or that Brooks has any meritorious claim whatsoever against Arch Coal. Arch Coal
specifically denies any liability for wrongful acts against Brooks or any other person.

2. Arch Coal, through ICG Beckley, agrees to pay Brooks and his attorney the total
sum of Twenty-Two Thousand Five Hundred Dollars ($22,500.00), inclusive of all attorney fees
and costs, by three (3) separate checks: one check made payable to “Ormand R. Brooks” in the
amount of Seven Thousand Seven Hundred Fifty Dollars and No Cents ($7,750.00), less
applicable deductions, representing lost wage damages (W2 treatment); one check made payable
to “Ormand R. Brooks” in the amount of Seven Thousand Seven Hundred Fifty Dollars and No
Cents ($7,750.00), representing liquidated damages (1099 treatment); and one check made
payable to “Hughes & Goldner, PLLC” in the amount of Seven Thousand Dollars ($7,000.00),
for attorney fees and costs (1099 treatment). Brooks acknowledges that, upon receipt of these
sums, he has received all wages, benefits, and other sums to which he is entitled, including paid
and unpaid leave. Brooks further acknowledges that Arch Coal has made no representations to
Brooks as to any possible tax consequences of this Agreement. Brooks has relied solely upon his
own advisors regarding the same. Brooks understands and agrees that he is responsible for the
tax consequences, if any, of the payments recited above.

2. Brooks agrees to the dismissal with prejudice of Civil Action No. 5:18-cv-00523.
Brooks also agrees to release Arch Coal and its affiliates and subsidiaries, including ICG
Beckley, from any and all claims arising out of Brooks’ employment at ICG Beckley’s Beckley
Complex, including all complaints, claims, liabilities, demands for money or benefits,
agreements, damages, actions, causes of actions, suits, rights, costs, and expenses (including
attorney’s fees, expenses, and costs actually incurred) of any nature whatsoever, known or

unknown, suspected and unsuspected, arising from Brooks’ employment at the Beckley
Case 5:18-cv-00523 Document 36 Filed 07/24/19 Page 10 of 14 PagelD #: 203

Complex, including, but not limited to, any claims arising under federal, state, or local laws
relating to employment rights, pertaining to employment termination or discrimination, or unfair,
unequal, or disparate treatment, such as the West Virginia Human Rights Act, W.Va. Code § 5-
11-1 et seg.; the Americans With Disabilities Act, 42 U.S.C. § 12101 ef seq.; the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq.; Title VII of the Civil Rights Act of
1964; 42 U.S.C. § 2000 et seq.; 42 U.S.C. § 1981; the anti-discrimination provisions of the West
Virginia Workers’ Compensation Act, W.Va. Code § 23-5A-1 et seq.; and any other federal,
state, or local statute, ordinance, or regulation (including all amendments to the foregoing
statutes and any amendments to any of the statutes and regulations incorporated by reference or
applicable to any of the foregoing), the common law of West Virginia, and any other claim
including those arising out of any tort or contract theory of recovery. Nothing contained in this
Agreement, however, requires Brooks to waive any black lung claims or any rights that are
deemed non-waivable under the law.

4, Brooks agrees and represents that the amounts contained in this Agreement are a
true, accurate, and complete recitation of all damages, costs, and attorneys’ fees under any claims
under Brooks against Arch Coal.

Se Brooks agrees to waive any claim he may have for reinstatement to employment
with Arch Coal or any affiliated company, including ICG Beckley, and further agrees not to
apply, reapply, or seek employment with Arch Coal or any affiliated company.

6. The parties agree that the terms of this Agreement are completely
CONFIDENTIAL and are not to be disclosed to anyone who is not required by virtue of a legal
duty to know its terms, except that the terms may be disclosed pursuant to a court order or lawful

subpoena; Arch Coal may disclose the terms to its management, tax, insurance, and legal
Case 5:18-cv-00523 Document 36 Filed 07/24/19 Page 11 of 14 PagelD #: 204

advisors, and those individuals necessary to carry out the terms of the Agreement; and Brooks is
authorized to disclose the terms to his spouse and his tax and legal advisors, provided, however,
that any person so informed must be advised that they must also comply with this confidentiality
provision.

7. This Agreement is entered into and shall be interpreted in accordance with the
laws of West Virginia.

8. Brooks acknowledges that he has been represented by Hughes & Goldner, PLLC
with regard to the advisability of entering into this Agreement.

9. If any one or more provisions of this Agreement shall for any reason be held by a
Court of competent jurisdiction to be void, illegal, or unenforceable, such provisions shall be of
no force or effect. However, the illegality or unenforceability of such provisions shall have no
effect upon, and shall not impair the enforceability of, any other provisions of the Agreement.

10. Medicare Information: Pursuant to Section 111 of the Medicare, Medicaid, and
SCHIP Extension Plan of 2007, The Center for Medicare and Medicaid Services must be
provided Brooks’ full address, Social Security Number, date of birth, gender, and, if available,
his Medicare Health Insurance Claim Number (“HICN”). Provision of this information is a
condition of this Agreement. Liens — Indemnity and Hold Harmless: It is expressly understood
and agreed that Brooks covenants and agrees that any and all Medicare, Social Security, hospital,
medical insurance coverage subrogation claims, and/or any and all other type of liens or interest
that is and/or could be claimed by any person and/or entity, will be fully paid, satisfied, and
released from the settlement proceeds paid herein, in trust, unless and until such time as said
liens and/or claims have been fully paid, satisfied, or released. In this regard, Brooks agrees to

indemnify and hold harmless Arch Coal, its insurance carriers, its attorneys, and all others in
Case 5:18-cv-00523 Document 36 Filed 07/24/19 Page 12 of 14 PagelD #: 205

privity with it, including, but not limited to ICG Beckley, from any claims by, through and/or
under Brooks including, but not limited to, any direct claim by Medicare and/or Social Security
for reimbursement of any funds paid by them relating to the injuries and claims arising from the
incident in question. Medicare Set Aside: It is further expressly understood and agreed that, to
the extent applicable, Brooks covenants that he will set aside funds necessary in any approved
Medicare Set Aside Account, to pay for any anticipated future medical and/or health care needs,
for any injury and/or condition that requires treatment that arises from the injuries related to
and/or caused by the incident in question. In the alternative, Brooks shall covenant that he does
not presently anticipate that he will require medical and/or health care treatment for the injuries
and/or conditions related to and/or arising from the incident in question. Further, should funds
not be placed in an approved Medicare Set Aside Account for Brooks, and care and treatment for
injuries and/or conditions reasonably related to the incident is subsequently sought, then Brooks
covenants and represents to Arch Coal, its insurance carrier, its attorneys, and others in privity
with it, including, but not limited to, ICG Beckley, that Brooks will not submit nor seek payment
for said medical care from Medicare and/or any other government funded program. This
covenant and representation shall be included as part of the indemnification obligations of
Brooks stated herein.

11. Brooks acknowledges that he has entered into this Agreement voluntarily, that he
has carefully read and fully understands all of the provisions of this Agreement, and that he is
executing it voluntarily because he wishes to accept the payments and benefits herein listed and
to settle the matter. Brooks further acknowledges that, in executing this Agreement, he does not

rely upon any oral statements made by Arch Coal, or anyone acting or purporting to act on its
Case 5:18-cv-00523 Document 36 Filed 07/24/19 Page 13 of 14 PagelD #: 206

behalf, and that he has been given an appropriate period of time within which to consider this
Agreement and to consult with legal counsel regarding the same.

12, Brooks understands and acknowledges that he has been given a period of twenty-
one (21) days to review and consider the terms and conditions of this Agreement and to decide
whether to accept this Agreement. Brooks further understands that he may use as much of this
twenty-one (21) day period as he wishes prior to signing. Brooks may accept this Agreement by
signing it and returning it, no later than the close of business on the 21st day after his attorney
receives the final version of this Agreement, to Brian J. Moore, Dinsmore & Shohl LLP, 707
Virginia Street, East, Suite 1300, Charleston, West Virginia 25301. Further, Brooks may revoke
this Agreement within seven (7) days of signing it. If this Agreement has not been revoked
within such seven (7) days, it becomes effective on the 8th day (“RELEASE EFFECTIVE
DATE”), at which time the parties are obligated to comply with all terms and conditions of this
Agreement. Revocation can be made by delivering a written notice of revocation to:

Brian J. Moore
Dinsmore & Shohl LLP
707 Virginia Street, East
Suite 1300
Charleston, West Virginia 25301

For this revocation to be effective, written notice must be received no later than the
close of business on or before the 7th day after Brooks signs this Agreement. If the last day
of the twenty-one (21) day period or the seven (7) day period falls on a Saturday, Sunday, or
holiday, the last day of these respective periods will be deemed to be the next business day. In

the event Brooks does not accept this Agreement as set forth above, or Brooks revokes this

Agreement during the revocation period, this Agreement, including, but not limited to, the
Case 5:18-cv-00523 Document 36 Filed 07/24/19 Page 14 of 14 PagelD #: 207

obligation of Arch Coal to provide payments and other consideration referred to in this
Agreement, shall automatically be deemed null and void.

It is understood and agreed that the information provided below will be provided to The
Centers for Medicare and Medicaid Services pursuant to The Medicare, Medicaid and SCHIP
Extension Act of 2007.

Full Name as it appears on your Social Security Number
Social Security Card

 

 

 

 

 

Address Date of Birth
Medicare Health Insurance Claim Gender
Number (HICN)

 

(If none, so state)

IN WITNESS WHEREOEF, Brooks and Arch Coal have set their hands and seals:

 

 

 

 

 

Date Ormand R. Brooks
Date Arch Coal, Inc.
By:
Its:

 

14769902v1
